Dear Secretary McKeithen:
In accordance with the provisions of La. R.S. 18:431(C), you requested that this office review and approve the statements prepared by your office explaining the scope and nature of the proposed constitutional amendments which are being placed on the October 1, 1994 election ballot.  We have reviewed the statements presented and they are approved with the changes and modifications set forth herein below.  Please be advised as follows:
1. The first statement concerns Act 1040 of the 1993 Regular Session of the Louisiana Legislature, amending Article V, Section 16(A) concerning the jurisdiction of district courts.
We would suggest that the "Proposed amendment" statement be revised in the following respect:
     "Proposed amendment authorizes the legislature to provide by law for an exception to the exclusive original jurisdiction . . ."
2. The second statement pertains to Act 48 of the 1994 Regular Session of the Louisiana Legislature, adding Section 30.1 to Article VI.  We would suggest that the last sentence of the statement pertaining to "Present law" be changed, as follows:
     "The District was created to levy taxes and issue bonds in order to reduce and eliminate the state's recurring cash flow deficit and the general fund operating deficit as well as assist the cash flow of political subdivisions within the state."
We would also suggest that the "Proposed law" section be amended slightly to provide as follows in pertinent part:
     "(2) prohibits the District from levying a new tax or increasing existing taxes;"
3. The third statement concerns Act 151 of the Third Extraordinary Session of 1994, amending Article VII, Section 10.1(A), (B) and (C)(2) in reference to the Louisiana Education Quality Trust Fund, also known as the "8(g) Fund".  We would suggest that the statement on "Present law" be changed as follows in pertinent part:
     "(3) provides for the creation of a Support Fund into which certain revenues and investment earnings are deposited for appropriation . . . (5) . . . to the State General Fund.  The investment of 8(g) monies is statutorily limited to certificates of deposit, direct obligations of the United States government and certain federal agency securities."
We would suggest that the "Proposed constitutional amendment" section be modified in the following respects:
     "(1) permits the investment of a portion of the `8(g)' Permanent Trust Fund money in stock; (2) provides for 25% of the interest income earned, 25% of the dividend income earned and 75% of the realized capital gains (unless this last percentage is changed by law enacted by a two-thirds vote of each house of the legislature) to be deposited into the Permanent Fund, with the remaining percentages deposited into the Support Fund; (3) provides that the Treasurer shall contract, subject to the approval of the State Bond Commission, for the management of such investments; and (4) that the monies in the Support Fund can only be appropriated to pay expenses incurred in investing and managing the Permanent Fund and for educational purposes.
4. The fourth statement is in connection with Act 152 of the Third Extraordinary Session of 1994, amending Article V, Section 19 pertaining to juvenile offenders.  We suggest that the "Proposed law" statement be revised to provide as follows:
     "Authorizes the legislature, by a two-thirds vote, to provide that special juvenile procedures shall not apply to juveniles arrested for having committed attempted first degree murder, attempted second degree murder, forcible rape, simple rape, second degree kidnapping, or second or subsequent offenses of the following: aggravated battery, aggravated burglary, burglary of an inhabited dwelling or felony grade violations of the Uniform Controlled Dangerous Substances Law pertaining to the manufacture, distribution or possession with intent to distribute controlled dangerous substances.
If this office can be of any further assistance to you, please feel free to contact me.
Yours very truly,
RICHARD P. IEYOUB Attorney General RPI/MSH/RB